Name: Commission Regulation (EEC) No 951/79 of 15 May 1979 amending for the second time Regulation (EEC) No 1102/78 adopting protective measures applicable to imports of preserved mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/ 14 Official Journal of the European Communities 16. 5 . 79 COMMISSION REGULATION (EEC) No 951/79 of 15 May 1979 amending for the second time Regulation (EEC) No 1102/78 adopting protective measures applicable to imports of preserved mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( J ), as amended by Regulation (EEC) No 1152/78 (2 ), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 1102/78 of 25 May 1978 (3), as amended by Regulation (EEC) No 1307/78 (4), suspended the issue of import licences for preserved cultivated mushrooms ; whereas, however, this suspension does not apply to products originating from countries which are able to ensure that their exports to the Community do not exceed a certain quantity ; Whereas, in order to avoid any risk of trade deflec ­ tions in connection with the products exported by these countries, it is necessary to require that the appli ­ cation for the import licence be accompanied by a copy of the bill of lading or equivalent transport docu ­ ment of the goods, HAS ADOPTED THIS REGULATION : Article 1 The text of Article 2 of Regulation (EEC) No 1102/78 is hereby amended as follows : 1 . The provisions of Article 1 ( 1 ) shall not apply to import licences for preserved cultivated mushrooms originating from non-member coun ­ tries which the Commission accepts as being able to ensure that their exports to the Community do not exceed a certain quantity approved by the Commission . 2. Where an import licence is applied for in respect of preserved cultivated mushrooms origi ­ nating from a country benefiting from the applica ­ tion of paragraph 1 , the licence application and the licence shall bear in section 14 an indication of the country of origin . The licence shall require that imports be made from the country so indi ­ cated . The licence application shall not be valid unless it is accompanied by a copy of the bill of lading or equivalent transport document drawn up in the country of origin , which is also shown in the licence application and which shall indicate as first consignee the applicant for the licence.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to any licence application submitted as from June 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 144, 31 . 5 . 1978 , p. 1 . (3 ) OJ No L 139, 26 . 5 . 1978 , p. 26 . ( «) OJ No L 158 , 16 . 6 . 1978 , p. 16 .